Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 1 of 26 PagelD# 9062

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division

 

RUBY L. LOWE,

Power of Attorney for

MICHAEL A. TAYLOR,
Plaintiff,

Vv. Civil Action No. 1:19cv625

CERNER HEALTH SERVICES, INC.,

Defendant.

eee ee ee ee ee ee

 

MEMORANDUM OPINION

 

THIS MATTER comes before the Court on the Plaintiff’s and
Defendant Cerner Health Services, Inc.’s (“Cerner HS”) Motions
for Summary Judgment. The undisputed evidence demonstrates that
in 2006 Virginia Hospital Center (“VHC”) purchased a highly
configurable Electronic Health Records (“EHR”) system called
Soarian Clinicals. VHC understood that it was buying a
“framework” that needed to be configured by VHC. Cerner HS
provided the templates blank, so that VHC could create an
ordering system tailored to its needs. These blank templates
defaulted all orders for a start time of “now.” For all orders
that VHC chose to include in its system, teams of clinicians from
VHC’s pharmacy, nursing, and other departments determined the

content they wanted available for clinicians entering those
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 2 of 26 PagelD# 9063

orders. VHC also determined which orders it wanted to default to
a start time other than “now.” Soarian Clinicals was designed to
allow VHC easily to populate those choices to suit its
clinicians’ regular practices and to change them at any time. VHC
used Soarian Clinicals for six years without incident and without
complaining to Cerner HS about any of the alleged “defects”
Plaintiff raises in this lawsuit. VHC never notified Cerner HS
about Mr. Taylor’s injury that forms the basis of this lawsuit.
Mr. Taylor was injured in 2016 following gallbladder
surgery at VHC. Mr. Taylor’s surgeon incorrectly entered a pulse
oximetry monitoring order into Soarian Clinicals and failed to
review the order carefully (as she was required to do) before
signing off. The nursing staff caring for Mr. Taylor similarly
failed to follow VHC guidelines for patient monitoring and
failed to question what the surgeon’s pulse oximetry order
meant. For these reasons, Plaintiff brought a medical
malpractice suit against (and already settled with) VHC and the
surgeon’s and nurses’ employers. Even then, VHC did not notify
Cerner HS about Mr. Taylor’s injury and made no complaint about
Soarian Clinicals. Indeed, the majority of Soarian Clinicals’
“defects” about which Plaintiff complains relate to
configuration decisions and content choices made by VHC that were
not present when VHC received the system. Plaintiff asserts two

identical claims: one for negligent products liability and
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 3 of 26 PagelD# 9064

another for negligence—both under theories of negligent design
and failure to warn. Plaintiff cannot prevail because Soarian
Clinicals did not contain a defect that rendered it unreasonably
dangerous for foreseeable use. Further, the purported defect did
not exist when the system left Cerner HS’s control, and the
purported defect was not the cause of Mr. Taylor’s harm. Nor is
Cerner HS responsible for any alleged failure to warn. No
material issues of fact remain, and Cerner HS is entitled to
judgment on each claim.

EHRs began as ordering systems for departments like the
pharmacy as healthcare organizations moved away from paper
ordering. As EHR systems matured, vendors began developing fully
integrated technology platforms with data flowing between
multiple departments. Today, EHR vendors offer a variety of
solutions that come with differing levels of pre-loaded content
and configurability.

Siemens, a former EHR vendor, created Soarian Clinicals in
the early 2000s. Cerner HS acquired the assets of Siemens’
health services business, including Soarian Clinicals, in
February 2015. Soarian Clinicals includes computerized provider
order entry (“CPOE”) software, which clinicians use to enter
orders electronically.

The U.S. government provides financial incentives to

healthcare organizations if the EHR software they use is tested
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 4 of 26 PagelD# 9065

and certified by the Office of the National Coordinator for
Health Information Technology (“ONC”). ONC conducts certification
testing on an EHR vendor’s standard offerings prior to
configuration and implementation by a healthcare system. “The ONC
Health IT Certification Program provides assurance to any
purchasers and other users that a system meets the technological
capability, functionality, and security requirements” adopted by
the Federal Government. Neither ONC nor any other recognized
governing organization require usability testing of an EHR after
it is configured and implemented by a healthcare system.

In order to attain ONC certification, an EHR vendor must
conduct specific capability, functionality, and security testing
on its CPOE software. ONC certification specifically requires
“safety-enhanced design” testing, which requires the application
of “user-centered design processes.” User-centered design testing
examines the software’s effectiveness, efficiency, and
satisfaction from the user’s perspective. These ONC certification
standards are the only government standards that apply to EHR
vendors’ systems, their usability, and their safety-enhanced
design. The ONC certification standards are not mandatory on EHR
vendors, but practically, vendors must meet these standards and
gain certification because no rational healthcare organization
would use an uncertified EHR and risk losing government

reimbursement revenue.
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 5 of 26 PagelD# 9066

Soarian Clinicals and its CPOR have been certified
(including for having a safety-enhanced design) by the ONC since
August 2014. In October 2014, ONC certified the specific version
of the CPOE VHC used at the time of Mr. Taylor’s care. Cerner HS
also conducts internal testing of Soarian Clinicals’ usability and
safety throughout its entire development lifecycle: from product
inception, through launch of the product into the market, and
thereafter. Cerner HS follows Healthcare Information and
Management Systems Society (“HIMSS”) and other relevant
guidelines in conducting its internal testing.

Soarian Clinicals is a highly configurable “toolkit” that
allows clinicians and healthcare organizations to configure
orders and other functions based on the way they practice
medicine. In 2006, VHC chose to purchase Soarian Clinicals from
Siemens after a bidding process that included several other
vendors. VHC understood that it was purchasing a “framework” that
must be “configured and built with [VHC’s] workflows and [VHC’s]
permitted values.” Siemens provided VHC blank order templates,
the tools through which VHC could configure its own ordering
system. The templates contained no content in the drop-down
menus, and when delivered, the system defaulted all orders to a
start time of “now.”

Soarian Clinicals was designed to be easily configured by

the customer (i.e., hospital or other healthcare organization).
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 6 of 26 PagelD# 9067

Changes to the CPOE can be made through the adaptability tool,
which Siemens trained each customer to use. The adaptability tool
allows customers to add or remove drop-down menus with a few
mouse clicks and change the default start time (“now”) for any
type of order by right-clicking the relevant menu and setting the
desired start time in the “default” field. The adaptability tool
also allows customers to program the system to issue a warning
(in whatever form the customer chooses) when any given order type
is chosen.

VHC used the adaptability tool to make changes to the CPOE
with no assistance from Siemens or Cerner HS. When it installed
the system in 2010, VHC made choices about which default start
times it wanted to include. VHC leveraged information from its
prior EHR system, Lastword, as a starting point to determine how
to configure the CPOE based on VHC clinicians’ prior practices.

Teams of VHC clinicians (from nursing, respiratory therapy,
and pharmacy) reviewed the orders, frequencies, and default start
times used in Lastword and decided what to adopt or to modify in
Soarian Clinicals. VHC chose to include the recurrence “once” in
the ordering system and defined that recurrence to default to a
start time of 10:00 a.m. the next day. VHC testified that the
10:00 a.m. default start time was based on the recommendation of
the pharmacy team.

After VHC chose its default start times for each recurrence,
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 7 of 26 PagelD# 9068

it loaded them into the system. VHC was responsible for
conducting (and did conduct) testing of the newly configured
system. VHC also was primarily responsible for training its end
users (i.e., clinicians) how to enter orders on the configured
system. VHC developed-and primarily used-computer modules to
train the system’s end users. When entering an order, after
information is selected in the ordering screen, the clinician
must choose “Add to Order Session.” That action moves the
proposed order from the ordering screen to the unsigned orders
list, which shows all orders yet to be signed by the clinician.
The unsigned orders list serves as the clinician’s final
review of the orders before she signs them. For any order with a
future start time (in the present case, for pulse oximetry) the
screen displays this future start time for the clinician. The
clinician is responsible for reviewing each order, ensuring its
accuracy, and then selecting “Sign [number] orders for
[patient].” Selecting “sign” causes the orders to go into effect.
The signature button displays the number of orders to be signed
(and the scroll button is clearly visible) to alert the clinician
that there may be orders to review below the first screen.
According to an audit trail, VHC changed its Soarian
Clinicals CPOE several times after the initial configuration,
from 2010 to 2016; however, the record does not reveal the ways

in which the system changed.
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 8 of 26 PagelD# 9069

On April 5, 2016, Dr. Alexandra Booth surgically removed Mr.
Taylor’s gallbladder. VHC had trained Dr. Booth on the Soarian
Clinicals CPOE using the computer modules that VHC created. At
the time of Mr. Taylor’s treatment, Dr. Booth had been using
Soarian Clinicals’ CPOE regularly for several years.

Because Mr. Taylor was morbidly obese, and because Dr. Booth
found he likely had sleep apnea, Dr. Booth determined that Mr.
Taylor needed overnight monitoring with continuous pulse
oximetry. Pulse oximetry is a small medical device that measures
the amount of oxygen in the patient’s blood, usually placed on a
patient’s finger.

Mr. Taylor’s anesthesiologist, Dr. Jun, agreed that Mr.
Taylor needed continuous pulse oximetry monitoring overnight. The
“Anesthesia Postoperative Evaluation” signed by Dr. Jun on April
5, 2016 notes, “Admit to floor w/ continuous pulse oximetry. PACU
staff notified.” Dr. Jun’s notation should have been conveyed to
the nursing staff when Mr. Taylor was transferred from the
surgical unit to the PACU (post-anesthesia care unit). Such
communication is a patient safety requirement.

Dr. Booth entered thirty orders for Mr. Taylor into Soarian
Clinicals’ CPOE during the afternoon of April 5, 2016 while Mr.
Taylor was recovering in the PACU. One order directed nursing
staff to check Mr. Taylor’s vital signs per VHC’s guidelines, and

three different orders related to Mr. Taylor’s oxygen saturation.
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 9 of 26 PagelD# 9070

The first read, “notify provider for oxygen saturation less than
92 percent.” The second notified the nursing staff to keep Mr.
Taylor on “oxygen via nasal cannula if necessary to maintain his
oxygen saturation greater than 92 percent.” Both orders were to
start immediately. For the third order, pulse oximetry
monitoring, Dr. Booth chose a continuous order and, in the
ordering screen, chose the “daily” in the frequency field, “once”
in the recurrence field, and “as ordered” in the conditional info
field. She did not enter a start time for this order. When asked
why she chose to enter the “once” in the recurrence field, Dr.
Booth testified that out of all these options, none of them make
any sense. “It’s like the lesser of all the evils. None of those
options make any sense.” Unknown to Dr. Booth, VHC had programmed
the recurrence “once” to default an order’s start time to 10:00
am the following morning. Dr. Booth also did not know that VHC
had programmed the system such that if she had instead not made
any choices in the frequency or recurrence fields, the order
would have defaulted to start immediately. Dr. Booth testified
that she would have liked to have been trained about this
default, but VHC did not provide her such training.

After making her choices, Dr. Booth clicked “Add to Order
Session,” which moved the pulse oximetry order from the ordering
screen to the unsigned orders list. In the unsigned orders list,

Dr. Booth’s pulse oximetry order stated, “Pulse oximetry:
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 10 of 26 PagelD# 9071

Continuous Once As Ordered; start on 4/6/2016 at 10:00.” She read
the pulse oximetry order in the unsigned orders list and thought
the language “continuous once as ordered” was confusing, but she
did nothing about it. She did not notice the start time for the
pulse oximetry order was set to 10:00 a.m. the next morning. Dr.
Booth electronically accepted all her orders for Mr. Taylor, and
they went into effect.

At about 5:00 p.m. on April 5, 2016, a nurse viewed Dr.
Booth’s electronic orders, including the order that read: “Pulse
Oximetry: Continuous Once As Ordered” with a start time of 10:00
a.m. on April 6, 2016. The nurse electronically acknowledged the
pulse oximetry order and all other orders entered for Mr. Taylor.
Continuous pulse oximetry was not initiated on Mr. Taylor. Mr.
Taylor’s vital signs were recorded at various points throughout
the night of April 5 and into the morning of April 6. VHC
guidelines required that patient vital signs be taken every four
hours. The last entry in Mr. Taylor’s medical records recording
his vital signs was at 5:01 a.m. on April 6. When the nurses
changed shifts at 7:00 a.m., the new nurse did not take vital
signs or conduct a physical exam of Mr. Taylor because he was
sleeping. There is no record of vital signs being taken again
before Mr. Taylor coded around 10:30 a.m. on April 6, 2016. That
morning, Dr. Booth came to Mr. Taylor’s room in anticipation of

his discharge. Dr. Booth found Mr. Taylor unresponsive and in

10
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 11 of 26 PagelD# 9072

respiratory distress at approximately 10:30 a.m. Dr. Booth asked
the day nurse about Mr. Taylor’s pulse oximetry monitor, and the
day nurse said, “I’m sorry.”

In July 2016, VHC modified its CPOE to default orders for
continuous pulse oximetry to “now.” VHC made this change on its
own without notifying Cerner HS or asking for assistance in
modifying the configuration. When VHC’s contract to use Soarian
Clinicals expired in 2018, it considered staying with Cerner HS
but ultimately switched to a new vendor, primarily due to cost
concerns.

Cerner HS never received a complaint from VHC regarding the
Soarian Clinicals CPOE. It never received a complaint from VHC
regarding the incident with Mr. Taylor. It never received a
complaint about the usability of its CPOE. It never received a
complaint similar to the complaints raised by Plaintiff here. It
never received a complaint that the CPOE allows the end users to
populate order fields with contradicting recurrences’ and
frequencies. And it never received a complaint that the CPOE
allows customers to change the programmed default start time of
“now” to different default start times of their choosing.

Cerner HS has never received a complaint that the ordering
screen does not automatically refresh when a clinician chooses a
recurrence with a programmed default start time other than “now.”

It never received a complaint that the CPOE does not “warn”

11
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 12 of 26 PagelD# 9073

clinicians when they choose a recurrence with a programmed
default start time other than “now.” And it never received a
complaint that the system should force clinicians to scroll to
the bottom of the unsigned orders list before “signing” the
orders.

Summary judgment is appropriate only when the “movant shows
that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a). To defeat a motion for summary judgment, a plaintiff
cannot rely on mere allegations in his pleadings and must instead
present admissible evidence that creates a material question of
fact on the essential elements of his cause of action. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986) (“The

 

mere existence of a scintilla of evidence in support of the
plaintiff's position will be insufficient; there must be evidence
on which the jury could reasonably find for the plaintiff.”);

Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013) (“[T]he

 

non-moving party cannot solely rely on mere allegations or
denials of [his] pleadings.”). “Where the record taken as a whole
could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.” Ricci v. DeStefano,

 

557 U.S. 557, 586 (2009). “Unsupported, self-serving allegations
and denials are insufficient to create a genuine issue of

material fact.” Id.

12
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 13 of 26 PagelD# 9074

When a U.S. district court exercises jurisdiction over state
law claims pursuant to diversity of citizenship, the court must
apply the law of the relevant state (in this case, Virginia) on
all substantive matters, including the necessary elements of a

tort action. See 18 U.S.C. § 1652. See also In re Lipitor, 892

 

F.3d 624, 646 (4th Cir. 2018) (“In a diversity case, state
substantive law governs . . . the “substantive elements” of a
tort action.”). Under Virginia law, a plaintiff alleging
negligent design in a products liability case “must prove that
the product (1) contained a defect, which (2) rendered it
unreasonably dangerous for ordinary or foreseeable use . .. (3)
the defect existed when it left the defendant’s hands, and that
(4) the defect actually caused the plaintiff's injury.” Putman v.

Savage Arms, Inc., 2019 WL 1007527, at *2 (W.D. Va. Mar. 1, 2019)

 

(quoting Alevromagiros v. Hechinger Co., 993 F.2d 417, 420 (4th

 

Cir. 1993) (applying Virginia law)).
Plaintiff must do more than adduce evidence that the
accident might have been avoided if the product had been designed

differently. See Turner v. Manning, Maxwell & Moore, Inc., 217

 

S.E.2d 863, 868 (Va. 1975) (presenting evidence that the accident
would not have occurred if the product had an additional feature
was insufficient to impose liability). That a product does not
incorporate the “best or most highly-advanced safety devices”

does not render it “unreasonably dangerous for ordinary or

13
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 14 of 26 PagelD# 9075

foreseeable use.” Alevromagiros, 993 P.2d at 420. “The
manufacturer is not an insurer and is not required to design and

market an accident-proof product.” Dorman v. State Indus., 787

 

S.E.2d 132, 139 (Va. 2016) (citing Turner, 217 S.E.2d at 868).

Instead, manufacturers are required to design
products that meet prevailing safety standards at the
time the product is made. In determining whether a
product’s design meets those standards, a court
should consider whether the product fails to satisfy
(1) applicable government standards, (2) applicable
industry standards, or (3) reasonable consumer
expectations.

Id. (citing Sexton v. Bell Helmets, Inc., 926 F.2d 331, 336-37

 

(4th Cir. 1991)).

Here, Plaintiff's experts, Drs. Koppel and Elkin, offer
exactly the type of opinions rejected by the Fourth Circuit in
Alevromagiros. Both experts generically argue that Soarian
Clinicals should have contained various design features that they
believe would have made it “safer.” But neither expert explains—
and other evidence otherwise suggests-how Soarian Clinicals
violated prevailing safety standards at the time of its
manufacture.

There is only one government standard that applies to the
design, security, and usability of EHR systems: The Health IT
Certification Program promulgated by the ONC. Soarian Clinicals
complied with the ONC standard, the only “prevailing safety
standard” applicable to EHR systems at the time it was made. But

neither Dr. Koppel nor Dr. Elkin mentions the ONC standard nor do

14
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 15 of 26 PagelD# 9076

they discuss Soarian Clinicals’ certification.

None of the features and functionality challenged in
Plaintiff’s claims are unusual. Rather, all are industry
standard. Dr. Koppel instead promotes a different “industry
standard” suggested by the National Institute of Standards and

Technology. See Svetlana Z. Lowry, et al., Technical Evaluation,

 

Testing, and Validation of the Usability of Electronic Health

 

Records, NISTIR 7804 (Feb. 21, 2012). But Dr. Koppel admitted at
his deposition that NISTIR 7804 was a proposal that ONC rejected.
Dr. Koppel cannot without sufficient justification ignore the EHR
testing standards that ONC adopted (45 C.F.R. § 170.314) in favor

of a proposal that ONC rejected. See, e.g., Hines v. Wyeth, 2011

 

WL 2680842, at *6 (S.D. W. Va. July 8, 2011) (noting courts may
exclude expert testimony as “too subjective and not expert in
nature” when the expert fails to “identify an established,
objective industry standard by which to judge the defendants’

conduct”); Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579,

 

590 (1993) (stating an expert witness’ “knowledge” under Fed. R.
Evid. 702 “connotes more than a subjective belief or unsupported
speculation”). Dr. Koppel’s analysis cannot save Plaintiff’s
claims from summary judgment because he cites no accepted
standard that Soarian Clinicals allegedly violated.

Dr. Elkin’s report mentions usability guidelines published

by HIMSS, but never explains how Soarian Clinicals failed to meet

15
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 16 of 26 PagelD# 9077

those guidelines. Nor does Dr. Elkin attempt to explain how the
HIMSS usability guidelines differ from ONC’s federally regulated
standard or why this Court should choose here to apply HIMSS instead
of the ONC standard. Like Dr. Koppel, Dr. Elkin cannot ignore the
only federal regulation in place and focus without explanation on

a different source. See, e.g., Holmes v. Wing Enter, Inc., 2009

 

WL 1809985, at *7-8 (E.D. Va. June 23, 2009) (granting summary
judgment where an expert failed to mention relevant industry
standards and excluding expert for similar reasons); In_ re

Rezulin Prods. Liab. Litig., 369 F. Supp. 2d 398, 425 (S.D.N.Y.

 

2005) (noting that selective reliance on information in the field
is not a generally accepted method). Moreover, to the extent
HIMSS is a relevant industry guideline, Cerner HS follows HIMSS
guidelines in conducting its own safety and usability testing
throughout the entire lifecycle of the Soarian Clinicals product.
Because Plaintiff’s experts fail to identify or explain how
Soarian Clinicals violated any applicable, accepted government or
industry safety standard, Plaintiff can prevail only by convincing
the jury that Soarian Clinicals’ CPOE failed to meet reasonable
consumer safety expectations. In Virginia, consumer expectations
“may be proved from evidence of actual industry practices,
knowledge at the time of other injuries, knowledge of dangers, the
existence of published literature, and from direct evidence of

what reasonable purchasers considered defective at the time.”

16
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 17 of 26 PagelD# 9078

Sexton v. Bell Helmets, Inc., 926 F.2d 331, 337 (4th Cir. 1991).
An individual’s “subjective expectations are insufficient to
establish what degree of protection . . . society expects” from a

product. Redman v. John D. Brush & Co., 111 F.3d 1174, 1181 (4th

 

Cir. 1997). See also Sexton, 926 F.2d at 337 (“An examination of
societal standards at any given point in time usually reveals an
expectation that balances known risks and dangers against the
feasibility and practicability of applying any given
technology.”).

None of Plaintiff’s experts suggests that Soarian Clinicals
violated consumer expectations, and the record evidence is
directly contrary to such notion. The CPOE functionality at issue
here is standard in the health technology field. Cerner HS
received no customer complaints similar to those raised here, nor
any notice of similar patient incidents. VHC never complained
about its CPOE or even notified Cerner HS about the incident with
Mr. Taylor. There is no evidence that Soarian Clinicals violated
the expectations of VHC or any other customer. And Plaintiff’s
experts’ subjective opinions as to what might be a “better” design
are insufficient to establish consumers’ objective, reasonable

expectations. See, ¢.g., Evans v. Nacco Materials Handling Grp.,

 

295 Va. 235, 248-49 (2018) (stating subjective expectations of
one individual do not necessarily represent “the objective,

reasonable expectations of consumers as a class”). On these

17
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 18 of 26 PagelD# 9079

facts, Plaintiff cannot prove Cerner HS violated consumer
expectations. Thus, Cerner HS is entitled to judgment.

Further, in order to prevail on any products liability
claim, Plaintiff also must show the “unreasonably dangerous
condition existed when the goods left the defendant’s hands” and
the product “was not substantially changed after the time of
sale.” Stokes v. Geismar, 815 F. Supp. 904, 907 (E.D. Va. 1993)

(citing Logan v. Montgomery Ward & Co., 216 Va. 425, 428

 

(1975)). Plaintiff cannot meet this burden.

Of the claimed “defects,” most were created through choices
made by VHC. The software was delivered with removable drop-down
menus, no content (e.g., blank drop-down menus), and a programmed
default start time of “now” for all orders. After delivery, VHC
chose how many drop-down menus to use; VHC chose the selections
available in the drop-down menus; VHC chose to default the start
time to 10:00 a.m. the next morning for the recurrence “once”;
and, notably, VHC could have programmed the system to issue a
warning when the recurrence “once” was chosen. None of these
alleged “defects” existed when the product left Siemens’ hands.
In addition, the evidence shows that VHC could have originally
configured the system the way that Plaintiff now claims it should
have been configured. After the incident with Mr. Taylor, in
fact, VHC modified the system such that continuous pulse oximetry

orders defaulted to “now.” VHC made that change on its own

18
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 19 of 26 PagelD# 9080

accord, without assistance from Cerner HS.

The evidence is also clear that VHC changed the CPOE
multiple times, in unknown ways, after 2010 and before the
incident with Plaintiff. That is, even if the alleged “defects”
were present when Siemens delivered the system, VHC admits it
substantially changed the product after its delivery. Cerner HS

is entitled to summary judgment on these facts. See, e.g., Lemons

 

v. Ryder Truck Rental, Inc., 906 F. Supp. 328, 333-34 (W.D. Va.

 

1995) (granting summary judgment because Plaintiff failed to
demonstrate product was in same condition as it was when it left

the defendant’s control). See also Wilder v. Toyota Motor Sales,

 

U.S.A., Inc., 23 F. App’x 155, 158 (4th Cir. 2001) (“By failing
to offer any credible evidence of a defect in the airbag system
that occurred while the truck was in {Defendant’s] hands
{(Plaintiff] failed to meet the burden Virginia law imposes on
him.”).

As Plaintiff is unable to prove that the CPOE was
unreasonably dangerous and unable to prove that each of the
alleged defects existed when the product left Cerner HS’ hands,
summary judgment on Plaintiff’s negligent design claim is
warranted.

With regard to Plaintiff’s failure to warn allegations, it
is unclear if Plaintiff claims (i) that the Soarian Clinicals

software failed to warn Dr. Booth when she selected an order

19
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 20 of 26 PagelD# 9081

recurrence VHC chose to default to a specific start time, or (ii)
that Cerner HS failed to warn VHC about the system’s alleged
dangers. The former allegation is one of negligent design and
fails for the reasons set out previously. If Plaintiff is
claiming the latter, the claim still fails.

To establish a viable claim for failure to warn, a plaintiff
must prove that the manufacturer (1) knew or had reason to know
that the product was likely to be dangerous for its intended
use, (2) had no reason to believe the intended user would realize
its dangerous condition, and (3) failed to exercise reasonable
care to inform the user of its dangerous condition or facts which

made it likely to be dangerous. See, e.g., Funkhouser v. Ford

 

Motor Co., 285 Va. 272, 281 (2013). To show the manufacturer had
notice under the first prong, a plaintiff may present evidence of
similar incidents only if he establishes “(1) that the defect is
the same or similar to that alleged to have caused the injury of
which that party complains, and (2) that the circumstances in
the earlier incidents are ‘substantially similar’ to the one at

bar.” Musick v. Dorel Juv. Grp., 2011 WL 5110404, at *1 (W.D. Va.

 

Oct. 22, 2011) (citing Gen. Motors Corp. v. Lupica, 237 Va. 516,

 

379 (1989)). See also Funkhouser, 285 Va. at 281 (excluding

 

evidence of other alleged incidents because plaintiff could not
establish that they occurred “under substantially the same

circumstances”).

20
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 21 of 26 PagelD# 9082

Plaintiff has failed to produce evidence Cerner HS had any
knowledge sufficient to trigger a duty to warn. Plaintiff has
provided no evidence that Cerner HS knew or had a reason to know
that its CPOE was likely to be dangerous for its intended use or
that VHC, a sophisticated billion-dollar hospital, would not have
been capable of realizing any purported dangerous conditions at
the time it received Soarian Clinicals.

Cerner HS is not aware of any other patient incident
occurring under circumstances like the Plaintiff’s. Plaintiff's
expert Dr. Koppel sought to rebut this fact by referencing three
reports against Soarian Clinicals found in the Food and Drug
Administration’s MAUDE database. MAUDE collects clinicians’
reports of adverse events involving medical devices. Dr. Koppel
attempts to use these reports to demonstrate Cerner HS knew its
software could pose risks to patients. He admitted, however, he
does not know how the healthcare organizations associated with
these reports configured their systems. Without this information,
Dr. Koppel could not effectively compare these systems to VHC’s
and accordingly cannot show the circumstances of each incident
were substantially similar to the present matter.

Dr. Koppel also cites a single request for assistance from a
Siemens’ customer who entered a ticket requesting that the field
containing the start time be changed from its standard grey font

color to red or yellow. The customer reported no patient harm,

21
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 22 of 26 PagelD# 9083

and in no way does the ticket demonstrate that the system was
“dangerous” and could lead to injury. Given the lack of
substantial similarity, the inferences Dr. Koppel draws from the
data he cites are “speculation” and “guess work” and cannot save

Plaintiff’s claim from summary judgment. E.g., Oglesby v. Gen.

 

Motors Corp., 190 F.3d 244, 250 (4th Cir. 1999) (“A reliable
expert opinion must be based on scientific, technical, or other
specialized knowledge and not on belief or speculation, and
inferences must be derived using scientific or other valid

methods.”) (emphasis in original); Goodrich v. John Crane Inc.,

 

2018 WL 4677773, at *14-16 (E.D. Va. Sept. 28, 2018) (deducing
that an expert’s claim “appears to be little more _ than
speculation and guesswork”).

Perhaps even more fundamentally, even if Plaintiff could
prove that Defendant had a duty to warn of the alleged danger
associated with Soarian Clinicals’ CPOE, Plaintiff cannot prove
that Cerner HS had reason to believe that VHC would not itself
realize the purported danger. See Funkhouser, 285 Va. at 281, 736
S.E.2d at 313. The “defects” about which Plaintiff complains were
either (a) entirely the result of VHC’s configuration choices,
(b) well known to VHC after six years of use, or (c) both. VHC
chose the number of drop-down menus to use in its CPOE ordering
screen, and it could remove or add options as it saw fit. VHC

chose the content within the drop-down menus and chose to default

22
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 23 of 26 PagelD# 9084

the recurrence “once” to begin at 10:00 a.m. the next morning,
matching its practice to that of its prior EHR system. VHC could
have programmed the system to display a warning when the “once”
or any other order type was selected.

Any other alleged “defects” with the way the CPOE functioned
would have been well known to VHC after six years of use. Yet VHC
never logged a complaint with Siemens or Cerner HS regarding any
issue related to its CPOE. VHC never notified Cerner HS about the
incident with Mr. Taylor, much less complained that the CPOE was
“defective” and caused patient harm-not even after Plaintiff sued
VHC. VHC did not believe Soarian Clinicals contained a dangerous
condition.

To prevail on either his negligent design or his
failure-to-warn theory, “the plaintiff must demonstrate with
reasonable certainty that the defendant caused the plaintiff’s

injuries.” Stokes v. Geismar, 815 F. Supp. 904, 907 (E.D. Va.

 

1993) (internal citations omitted) (emphasis added). “Plaintiff
must also demonstrate with ‘reasonable certainty’ that if there
is more than one possible cause of the accident, Defendants

caused the injury.” Sprouse v. Am. Tire Distrib., Inc., 2009 WL

 

1404735, at *3 (E.D. Va. May 15, 2009). See Stokes, 815 F. Supp.
at 908 (requiring the plaintiff to show with “reasonable
certainty” that the defendant caused the injury). When an injury

has more than one possible cause, the plaintiff’s experts are

23
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 24 of 26 PagelD# 9085

required to “take serious account of other potential causes, or
offer an explanation for why the proffered alternative cause[s]}

w[ere] not the sole cause of the problem.” Waytec Elec. Corp. v.

 

Rohm & Haas Elec. Materials, 255 F. App’x 754, 759 (4th Cir.
2007) (internal citations omitted).

The parties do not dispute that Mr. Taylor suffered harm
because he did not receive overnight pulse oximetry monitoring.
But they do dispute who is responsible for the pulse oximetry
monitor not being placed on Mr. Taylor’s finger. Even a cursory
review of the record suggests multiple possible causes of Mr.
Taylor’s harm. Plaintiff's actions further demonstrate he
recognizes this, as he has already sued (and settled with) VHC,
as well as Dr. Booth’s and the nursing staff’s employers.

But Plaintiff’s experts in this case failed to take serious
account of, or to rule out, VHC, Dr. Booth, or the nursing staff
as potential causes of Mr. Taylor’s harm. Dr. Koppel conceded
that he was not asked to “opine on whether Dr. Booth’s actions
were a cause of Mr. Taylor’s harm.” Dr. Elkin testified that he
did “not have enough information” to answer whether Dr. Booth
made errors in caring for Plaintiff. The inexplicable failure to
present evidence ruling out other potential causes is fatal to

Plaintiff’s liability claims. See, e.g., Sprouse, 2009 WL

 

1404735, at *4 (requiring Plaintiff’s evidence either tend “to

eliminate all reasonable possibilities that some other party or

24
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 25 of 26 PagelD# 9086

cause is to blame for the accident” or the only cause would be

the existence of a defect); Hartwell v. Danek Med. Inc., 47 F.

 

Supp. 2d 703, 709, 716 (W.D. Va. 1999} (citing Boyle v. United
Tech. Corp., 792 F.2d 413, 416 (4th Cir. 1986)) (presenting
evidence that either the defendant or a third party could have
caused the accident entitled defendant-manufacturer to summary
judgment). Plaintiff’s inability to prove causation requires the
dismissal of all claims.

The Supreme Court of Virginia has a “clearly-expressed view
that [negligence-based] products liability actions may take one

of three forms.” Torkie-Tork v. Wyeth, 757 F. Supp. 2d 567, 571-

 

72 (E.D. Va. 2010) (citing Morgen Indus. v. Vaughan, 252 Va. 60,

 

65 (1996)). See Powell v. Diehl Woodworking Mach., Inc., 198 F.

 

Supp. 3d 628, 633 (E.D. Va. 2016) (“Virginia law only recognizes
three products liability claims: negligent assembly or
manufacture, negligent design, and failure to warn.”). Courts
have made clear that there is no “theory of general negligence in

products liability.” Sutherlin v. Lowe's Home Ctrs., LLC, 2014 WL

 

7345893, at *8 (E.D. Va. Dec. 23, 2014) (refusing to analyze a
general negligence count on summary judgment in product liability
case). Given this (and because Plaintiff’s claims are duplicative
in nature), the Court also finds summary judgment proper on Count
II of Plaintiff’s Complaint.

For the foregoing reasons, Defendant Cerner HS is entitled

25
Case 1:19-cv-00625-CMH-TCB Document 157 Filed 11/20/20 Page 26 of 26 PagelD# 9087

to summary judgment on all claims. An accompanying order shall

issue.

y
CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE
Alexandria, Virginia
November 22, 2020

26
